of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 conex-107041-09 number info release date uil the honorable james h webb united_states senator east franklin street richmond va dear senator webb this letter responds to your inquiry dated date on behalf of your constituent -------------------------- she asked if the internal_revenue_service irs may allow a taxpayer to take the first-time_homebuyer credit for the purchase of a home that was financed with tax-exempt mortgage revenue bonds to provide a first-time_homebuyer credit congress added sec_36 to the internal_revenue_code in section of the economic and housing recovery act of pub_l_no stat congress amended sec_36 in section of the american reinvestment and recovery tax act of pub_l_no stat due to the amendment the rules for the first-time_homebuyer credit are different depending on whether a taxpayer purchases a home in or in rules for home purchases on or after date and before date the following rules apply to taxpayers who purchased their homes on or after date and before date a first-time_homebuyer may take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure dollar_figure for a married taxpayer who files a separate_return taxpayers who financed the purchase of a home with tax-exempt mortgage revenue bonds cannot take the credit and taxpayers who take the credit must repay the credit in equal installments over fifteen years see former sec_36 sec_36 and sec_36 of the code rules for home purchases on or after date and before date the following rules apply to taxpayers who purchase their homes on or after date and before date the law increases the maximum credit to dollar_figure dollar_figure for a married taxpayer who files a separate_return taxpayers who conex-107041-09 receive financing from tax-exempt mortgage revenue bonds are eligible to claim the credit taxpayers who claim the credit and use the residence as their principal_residence for at least three years beginning on the date of purchase are not required to repay the credit in addition taxpayers who purchase their homes during but before date may claim the credit on their or federal_income_tax returns see sec_36 sec_36 sec_36 and sec_36 of the code as amended because ---------------bought her residence on date and she financed her purchase with tax-exempt mortgage revenue bonds she does not qualify for the first- time homebuyer credit the statute does not grant the irs the authority to expand the scope of the credit administratively i hope this information is helpful if you have any further questions please contact me or -----------------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
